Citation Nr: 1517595	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-38 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 3, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 from September 1945.  He is a former prisoner of war (POW).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that VA should provide payment for an unauthorized office visit and cardiac testing with L.R.N., M.D., on January 3, 2011.  The Board notes that among many other disabilities, service connection is in effect for a heart arrhythmia, rated 100 percent disabling.

Unfortunately, the evidence of record is insufficient for the Board to decide the claim because neither the Veteran's January 11, 2011 claim, nor the January 3, 2011 treatment records from Dr. L.R.N. are associated with the paper medical reimbursement claims file or the Veteran's electronic record.  These critical documents must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record: 
(a) the Veteran's January 11, 2011 claim for payment or reimbursement of unauthorized medical expenses; and 
(b) all records of treatment dated January 3, 2011 from L.R.N., M.D., in St. George, Utah.

2.  Then return the file to the Board.  No supplemental statement of the case is required.  See 38 C.F.R. § 19.31(c)(1).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

